Exhibit 10.1

August 1, 2007

Mr. William R. Rohrbach

C/O Veraz Networks, Inc.

926 Rock Avenue, Suite 20

San Jose, CA 95131

 

Re: Offer of Employment with Veraz Networks, Inc.

Dear Bill:

Veraz Networks, Inc. (the “Company”) is pleased to offer you employment as the
Company’s Vice President of Strategy and Business Development on the terms and
conditions set forth in this letter agreement (the “Agreement”).

1. Duties. You will be responsible for all business development operations of
the Company and shall perform such duties as are ordinary, customary and
necessary in the Vice President of Strategy and Business Development role. You
will report to the Company’s Chief Executive Officer (“CEO”). You shall devote
your best efforts and full business time, skill and attention to the performance
of your duties. You will also be expected to adhere to the general employment
policies and practices of the Company that may be in effect from time to time,
except that when the terms of this Agreement conflict with the Company’s general
employment policies or practices, this Agreement will control. The Company may
change your position, duties, work location and compensation from time to time
in its discretion.

2. Compensation. You will be paid an annual base salary of $225,000, less
applicable deductions and withholdings, to be paid semi-monthly in accordance
with the Company’s payroll practices, as may be in effect from time to time.

3. Benefits. The Company will provide you with medical, dental, life,
supplemental life, and disability insurance, as well as sick leave, paid
vacation and other Company-sponsored benefits and programs on the same terms and
conditions as such benefits are generally available to its executive officers.
The Company may, from time to time, change these benefits in its discretion.
Additional information regarding these benefits is available for your review
upon request.

4. Restricted Stock Units. Subject to approval by the Company’s Board of
Directors (the “Board”), the Company will grant to you restricted stock units
for thirty-five thousand (35,000) shares of the Company’s common stock (the “RSU
Grant”). The RSU Grant shall be issued pursuant to the terms and conditions of
the Company’s 2006 Equity Incentive Plan (the “Plan”). The RSU Grant shall vest
over a four-year period, with one quarter (1/4) of the shares subject to the RSU
Grant vesting on each of the first, second, third and fourth anniversaries of
your Commencement Date (as defined herein). Except as otherwise set forth
herein, all terms, conditions and limitations of the RSU Grant shall be governed
by the Plan and related documents.

5. Performance Bonuses. Each year, you will be eligible for an annual incentive
bonus equal to one-hundred and twenty-five thousand dollars ($125,000). Whether
you receive such a bonus, and the amount of any such bonus, shall be determined
by the CEO and the Board, in their sole discretion, and shall be based on
achievement of annualized objectives to be established by the Board and the CEO.
Bonuses are generally paid at the end of the first quarter of the following year
and are subject to standard payroll deductions and withholdings. You must be
employed on the day that your bonus (if any) is paid in order to earn the bonus.
Therefore, if your employment is terminated either by you or the Company for any
reason prior to the bonus being paid, you will not have earned the bonus and no
partial or prorated bonus will be paid. [Notwithstanding anything to the
contrary contained herein, subject to your continued employment through the
normal bonus payment date, your minimum annual incentive bonus for 2007 shall be
fifty thousand dollars ($50,000).



--------------------------------------------------------------------------------

6. Signing Bonuses. Within thirty (30) days of your Commencement Date, Veraz
will pay to you a one-time signing bonus in the amount of XX thousand dollars
($xx,000) subject to standard payroll deductions and withholdings such that the
net payment to you will equal twenty-five thousand dollars ($25,000). If, prior
to the first anniversary of your Commencement Date, your employment terminates
at your request, or the Company terminates your employment for Cause (as defined
below), and neither your resignation nor termination occurs following a Change
of Control (as defined herein), then you must repay a portion of this bonus,
prorated based on your actual length of employment during the period from your
start date through one year after your Commencement Date.

7. Change of Control Termination. Subject to the terms and conditions set forth
in this paragraph 7, if your employment with the Company is terminated by the
Company without Cause (as defined herein) or you resign for Good Reason (as
defined herein), and either such event occurs within twelve (12) months after a
Change of Control (as defined herein), then, as of the date of termination, the
vesting of one hundred percent (100%) of the shares subject to the RSU Grant
that remain subject to vesting shall be accelerated in full and such shares
shall be issued as soon as reasonably practicable thereafter (but in no event
later than 2  1/2 months after the date of termination).

a. Change of Control. “Change of Control” shall mean the consummation of any one
of the following events: (a) a sale, lease or other disposition of all or
substantially all of the assets of the Company; (b) a consolidation or merger of
the Company with or into any other corporation or other entity or person, or any
other corporate reorganization, in which the shareholders of the Company
immediately prior to such consolidation, merger or reorganization, own less than
50% of the Company’s outstanding voting power of the surviving entity (or its
parent) following the consolidation, merger or reorganization or (c) any
transaction (or series of related transactions involving a person or entity, or
a group of affiliated persons or entities) in which in excess of fifty percent
(50%) of the Company’s outstanding voting power is transferred (excluding
(i) any consolidation or merger effected exclusively to change the domicile of
the Company, or (ii) any transaction or series of transactions principally for
bona fide equity financing purposes in which cash is received by the Company or
any successor or indebtedness of the Company is cancelled or converted or a
combination thereof).

b. Cause. For purposes of this Agreement, “Cause” shall mean one or more of the
following: (a) your conviction of a felony; (b) your commission of any act of
fraud with respect to the Company; (c) any intentional misconduct by you that
has a material adverse effect upon the Company’s business that is not cured by
you within thirty (30) days after written notice is given to you by the Company
identifying such misconduct; (d) your breach of any fiduciary or contractual
obligation that you owe to the Company that has a material adverse effect upon
the Company’s business and is not cured by you within thirty (30) days after
written notice is given to you by the Company identifying such breach;
(e) willful misconduct or gross negligence in the performance of your duties
hereunder, including (without limitation) your refusal to comply in any material
respect with the legal directives of the Board or the CEO, so long as such
directives are not inconsistent with your position and duties, that are not
cured by you within thirty (30) days after written notice is given to you by the
Company identifying such misconduct or negligence.



--------------------------------------------------------------------------------

c. Good Reason. For the purposes of this Agreement, “Good Reason” shall mean
your resignation in writing from all positions you then hold with the Company as
a result of any one of the following events which occurs on or after the
commencement of your employment without your consent: (i) any reduction of your
then current annual base salary; (ii) any material diminution of your duties,
responsibilities, or authority to a level below that of an officer of the
Company, excluding for this purpose (1) an isolated or inadvertent action not
taken in bad faith that is remedied by the Company immediately after notice
thereof is given by you, and (2) any change in your title, duties,
responsibilities or authority if you are given or you retain other officer level
duties within the Company; or (iii) any requirement that you relocate to a work
site that results in the increase in your round trip commute by more than twenty
five (25) miles (provided, however, that you expressly acknowledge and agree
that a relocation of your primary residence and work site from Denville, New
Jersey to the greater San Jose/San Francisco metropolitan area shall not
constitute Good Reason).

d. Release Requirements. To receive the Change of Control acceleration set forth
above, you must (i) first sign and deliver to the Company a general release of
claims, in a form acceptable to the Company, within thirty (30) days after the
date your employment with the Company ends, and allow that release to become
effective; and (ii) not be in breach of any agreement between you and the
Company at the time of the receipt of such benefits.

8. Severance for Termination without Cause or Resignation for Good Reason.
Subject to the terms and conditions set forth in this paragraph 8, if at any
time the Company terminates your employment without Cause or you resign for Good
Reason, then the Company shall provide you with a lump sum severance payment
equal to six (6) months of your base salary then in effect, less applicable
deductions and withholdings and if you timely elect continued coverage under the
Company’s medical, dental and vision care insurance plans (as applicable)
pursuant to COBRA, the Company will pay for the premiums for you and your
eligible dependents for the lesser of the first six (6) months of such coverage
or such earlier date as you and your dependents are no longer eligible for COBRA
coverage. To receive these severance benefits, you must (i) first sign and
deliver to the Company a general release of claims, in a form acceptable to the
Company, within thirty (30) days after the date your employment with the Company
ends, and allow that release to become effective; and (ii) not be in breach of
any agreement between you and the Company at the time of such payment. The
severance payment will be paid to you within ten (10) days after the effective
date of your release.

9. Confidentiality Obligations.

a. Proprietary Information. As a Vice President of the Company, you will be
privy to extremely sensitive, confidential and valuable commercial information
and trade secrets belonging to the Company, the improper use and disclosure of
which would greatly harm the Company. Accordingly, as a condition of your
employment, you must sign and abide by the Company’s Employee Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit A.

b. Exclusive Property. You agree that all business procured by you and all
Company-related business opportunities and plans made known to you while you are
employed by the Company, shall remain the permanent and exclusive property of
the Company.

c. No Adverse Business Activities. Throughout the term of your employment with
the Company, you agree not to, directly or indirectly, without the prior written
consent of the Company, own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, executive, partner, employee,



--------------------------------------------------------------------------------

principal, agent, representative, consultant, licensor, licensee or otherwise
with, any business or enterprise engaged in any business that is competitive
with or is reasonably anticipated to be competitive with the business of the
Company (“Competitive Activity”). Notwithstanding the above, you will not be
deemed to be engaged directly or indirectly in any Competitive Activity if you
participate in any such business solely as a passive investor in up to one
percent (1%) of the equity securities of a company or partnership, the
securities of which are publicly traded. During your employment with the
Company, you agree not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known to be adverse or
antagonistic to the Company, its business or prospects, financial or otherwise.

d. Nonsolicitation. Throughout your employment with the Company and for one
(1) year thereafter, you agree not to, without first obtaining the prior written
approval of the Company, directly or indirectly solicit, induce, persuade or
entice, or attempt to do so, or otherwise cause, or attempt to cause, any
employee, independent contractor, customer or prospective customer of the
Company to terminate his, her or its employment, contracting or other business
relationship with the Company to become an employee or independent contractor
to, or customer of, any other person or entity.

10. At-Will Employment. Your employment with Company will be “at-will.” This
means that either you or Company may terminate your employment at any time, with
or without Cause or Good Reason, and with or without advance notice.

11. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with your employment with the Company, you and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, your employment with the Company, or the
termination of your employment, shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in San Jose,
California by JAMS, Inc. (“JAMS”) or its successor, under JAMS’ then applicable
rules and procedures. You acknowledge that by agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding. You will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based. The arbitrator shall be authorized
to award all relief that you or the Company would be entitled to seek in a court
of law. The Company shall pay all JAMS arbitration fees in excess of the
administrative fees that you would be required to pay if the dispute were
decided in a court of law. Nothing in this Agreement is intended to prevent
either you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

12. 409A Compliance. If the Company (or, if applicable, the successor entity
thereto) determines that the payments and benefits provided under this Agreement
(the “Payments”) constitute “deferred compensation” under Section 409A of the
Internal Revenue Code (together, with any state law of similar effect, “Section
409A”) and you are a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Payments
shall be delayed as follows: on the earliest to occur of (i) the date that is
six months and one day after the termination date, (ii) the date of your death,
or (iii) such earlier date, as reasonably determined in good faith by the
Company (or any successor entity thereto), as would not



--------------------------------------------------------------------------------

result in any of the Payments being subject to adverse personal tax consequences
under Section 409A (such earliest date, the “Delayed Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall (A) pay you a
lump sum amount equal to the sum of the Payments that you would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the Payments had not been delayed pursuant to this Section 12 and
(B) commence paying the balance of the Payments in accordance with the
applicable payment schedules set forth above. For the avoidance of doubt, it is
intended that (1) each installment of the Payments provided herein is a separate
“payment” for purposes of Section 409A, (2) all Payments satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under of Treasury Regulation 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii),
and (3) the Payments consisting of COBRA premiums also satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Treasury Regulation 1.409A-1(b)(9)(v).

13. Miscellaneous. This Agreement is the complete and exclusive statement of all
of the terms and conditions of your employment with the Company, and supercedes
and replaces any and all prior agreements or representations with regard to the
subject matter hereof, whether written or oral. It is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified, amended or extended except in a writing
signed by you and a duly authorized member of the Board. This Agreement is
intended to bind and inure to the benefit of and be enforceable by you and the
Company, and our respective successors, assigns, heirs, executors and
administrators, except that you may not assign any of your duties or rights
hereunder without the express written consent of the Company. Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced as if such invalid,
illegal or unenforceable provisions had never been contained herein. This
Agreement and the terms of your employment with the Company shall be governed in
all aspects by the laws of the State of California.

This offer is subject to satisfactory proof of your right to work in the United
States and satisfactory completion of a Company-required background check. If
you agree to the terms and conditions set forth herein, please initial the
bottom of each page and sign where indicated on the last page. Your employment
with the Company pursuant to this Agreement will begin on
                                 (the “Commencement Date”).

We look forward to having you join us. If you have any questions about this
Agreement, please do not hesitate to call me.

 

Best Regards,       Veraz Networks, Inc.       /s/ Denise Pierre           
Denise Pierre     Date   Vice President, Global Human Resources      



--------------------------------------------------------------------------------

Accepted and agreed: /s/ William R. Rohrbach William R. Rohrbach

Date:                                 